Exhibit 10.2
EXECUTION
NONQUALIFIED STOCK OPTION AGREEMENT
This AGREEMENT (this “Agreement”) is made as of September 27, 2010 (the
“Effective Date”) by and between HealthMarkets, Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and Kenneth Fasola
(“Optionee”).
WHEREAS, on the Effective Date the Company and Optionee entered into an
employment agreement with respect to Optionee’s employment as an executive of
the Company and certain related terms, dated as of September 24, 2010 (the
“Employment Agreement”);
WHEREAS, the Company, acting through the Compensation Committee with the consent
of the Board has agreed to grant to Optionee, effective on the Effective Date,
Options (as defined in Section 2 of this Agreement) under the Company’s 2006
Management Option Plan (the “Plan”) to purchase a number of shares of the
Company’s Class A-1 Common Stock (the “Shares”) on the terms and subject to the
conditions set forth in this Agreement and the Plan;
WHEREAS, future securities in the Company (including those being acquired
pursuant to this Agreement) owned by Optionee shall be subject to the terms of
the Stockholders Agreement (as amended with respect to Optionee by the
Employment Agreement).
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Agreement, the parties hereto hereby agree as follows:
1. Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2006
Management Option Plan (the “Plan”). As used in this Agreement:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Cause”
has the meaning specified in the Employment Agreement.     (c)   “Change of
Control” has the meaning specified in the Employment Agreement.     (d)  
“Compensation Committee” means the Executive Compensation Committee of the
Board.     (e)   “Disability” has the meaning specified in the Employment
Agreement.     (f)   “Fair Market Value” shall have the meaning specified in,
and shall be construed and determined in accordance with the procedures set
forth in, the Employment Agreement.     (g)   “Good Reason” has the meaning
specified in the Employment Agreement.

2. Grant of Stock Option/Exercise Price. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement, including, without
limitation, Section 9 and the Plan, the Company hereby grants to Optionee
options to purchase 375,000 Shares (the “Options”) as of the date hereof. The
Shares subject to the Option may be purchased pursuant to the Options at a price
(the “Option Price”) equal to $7.34 per Share. The Options are intended to be
nonqualified stock options and shall not be treated as an “incentive stock
option” within the meaning of that term under Section 422 of the Code, or any
successor provision thereto.

 

 



--------------------------------------------------------------------------------



 



3. Term of Options. The term of the Options shall commence at the Effective Date
and, unless earlier terminated in accordance with the terms of this Agreement,
shall expire ten (10) years from the Effective Date.
4. Right to Exercise. Unless terminated as hereinafter provided and except as
otherwise provided in Section 7, the Options shall vest and become exercisable
in twenty (20) equal quarterly installments with the first installment vesting
on the last day of the third calendar month following the Effective Date
(December 31, 2010), subject to Optionee remaining in the continuous employ of
the Company or any Subsidiary through the applicable vesting date.
Notwithstanding the foregoing, the Options granted hereby shall become
immediately exercisable with respect to all of the Shares upon the occurrence of
a Change of Control if Optionee remains in the continuous employ of the Company
or any Subsidiary until the date of the consummation of such Change of Control.
5. Option Nontransferable. Optionee may not transfer or assign all or any part
of the Options other than by will or by the laws of descent and distribution.
The Options may be exercised, during the lifetime of Optionee, only by Optionee,
or in the event of Optionee’s legal incapacity, by Optionee’s guardian or legal
representative acting on behalf of Optionee in a fiduciary capacity under state
law and court supervision. Optionee shall be entitled to the privileges of
ownership with respect to Shares purchased and delivered to Optionee upon the
exercise of all or part of the Options.
6. Notice of Exercise; Payment.
(a) To the extent then exercisable, the Option may be exercised in whole or in
part by written notice to the Company stating the number of Shares for which the
Options are being exercised and the intended manner of payment. The date of such
notice shall be the exercise date. Payment equal to the aggregate Option Price
of the Shares being purchased pursuant to an exercise of the Options must be
tendered in full with the notice of exercise to the Company in one or a
combination of the following methods as specified by Optionee in the notice of
exercise: (i) cash in the form of currency or check or by wire transfer as
directed by the Company, (ii) through the surrender to the Company of Shares as
valued at their Fair Market Value on the date of exercise (including by having
the Company withhold Shares upon exercise of the Option) or (iii) through such
other form of consideration as is deemed acceptable by the Board. In this
regard, while the Shares are not publicly traded, upon the Optionee’s request
(or that of any Person authorized to exercise to the Option as set forth herein
or in the Plan), the Board shall communicate to the Optionee (or such other
Person) the Fair Market Value of the Shares as of the date of such request in a
timely manner to enable the Optionee (or such other Person) to exercise his
vested Options.
(b) As soon as practicable upon the Company’s receipt of Optionee’s payment and
notice of exercise, the Company shall direct the due issuance of the Shares so
purchased.
(c) As a further condition precedent to the exercise of the Options in whole or
in part, Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
Shares and in connection therewith shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.
7. Termination of Employment.
(a) General. Except as provided immediately below, if Optionee’s employment
terminates for any reason, the Options, to the extent not then vested (i.e.,
exercisable), will be immediately forfeited and all vested Options will remain
exercisable for the shorter of (1) 90 days following the date of termination and
(2) the remainder of their original scheduled term. For the avoidance of doubt,
any reference to any Option being or becoming vested shall also mean it has
become or will become “exercisable”.

 

 



--------------------------------------------------------------------------------



 



(b) Without Cause; for Good Reason. If Optionee’s employment is terminated by
the Company without Cause (which shall for purposes of this Agreement include a
termination of the Optionee’s employment upon conclusion of the Employment Term
(as defined in the Employment Agreement) after the Company’s giving the Optionee
a notice of non-renewal of the Employment Term) or by Optionee for Good Reason,
to the extent not previously cancelled or expired, as of the date of termination
Optionee’s unvested Options that would have vested if Optionee had remained
employed through the first anniversary of the date of termination will vest and
all vested Options will remain exercisable for the shorter of (1) one year
following the date of termination and (2) the remainder of their original
scheduled term. Notwithstanding the foregoing, if Optionee’s employment is
terminated without Cause or for Good Reason (i) after a definitive agreement is
entered into which will result in a Change of Control (provided such agreement
results in a Change of Control) or (ii) within six months prior to a Change of
Control, the Options shall be treated as if they had fully vested as of the date
of the Change of Control.
(c) Death; Disability. If Optionee’s employment is terminated by reason of
Optionee’s death or Disability, to the extent not previously cancelled or
expired, as of the date of termination Optionee’s unvested Options that would
have vested if Optionee had remained employed through the first anniversary of
the date of termination will vest and all vested Options will remain exercisable
for the shorter of (1) one year following the date of termination and (2) the
remainder of their original scheduled term; provided, however, that it shall be
a condition to the exercise of the Options in the event of Optionee’s death that
the Person exercising the Options shall (i) have agreed in a form satisfactory
to the Company to be bound by the provisions of this Agreement and, if there has
been no Change of Control or an IPO, the Stockholders Agreement (as modified by
the Employment Agreement) and (ii) comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the Shares and in connection therewith shall execute any
documents which the Board shall in its sole discretion deem necessary or
advisable.
(d) Cause. Notwithstanding the foregoing or any provision of this Agreement or
the Employment Agreement to the contrary, if Optionee’s employment is terminated
by the Company for Cause, all options, whether or not vested, will be
immediately forfeited as of the date of termination.
8. Call Right. Upon termination of Optionee’s employment for any reason prior to
an IPO or a Change of Control, the Company will have the right to purchase (the
“Call Right”) any Shares that Optionee received pursuant to the terms and
conditions of the Stockholders Agreement, as amended by the Employment
Agreement.
9. Effective Time. The Options granted hereby shall be and become effective upon
the delivery of an executed counterpart of this Agreement to the Company by
Optionee.
10. Initial Public Offering. Shares acquired on exercise of any Option will be
subject to the terms and conditions of the Stockholders’ Agreement, as amended
by the Employment Agreement. The Company and Optionee acknowledge that they will
agree to provide the Company with the right to require Optionee and other
executives of the Company or any Subsidiary to waive any registration rights
with regard to such Shares upon an IPO, in which case the Company will implement
an IPO bonus plan in cash, stock or additional options to compensate for
Optionee’s and the other executives’ loss of liquidity; provided that if the
Optionee’s employment is terminated without Cause or for Good Reason, then the
Optionee shall fully vest upon the date of termination in any grant made under
such IPO bonus plan.

 

 



--------------------------------------------------------------------------------



 



11. No Employment Contract. Nothing contained in this Agreement shall (a) confer
upon Optionee any right to be employed by or remain employed by the Company or
any Subsidiary, or (b) limit or affect in any manner the right of the Company or
any Subsidiary to terminate the employment or adjust the compensation of
Optionee.
12. Taxes and Withholding. The Company or any Subsidiary may withhold, or
require Optionee to remit to the Company or any Subsidiary, an amount sufficient
to satisfy federal, state, local or foreign taxes (including Optionee’s FICA
obligation) in connection with any payment made or benefit realized by Optionee
or other person under this Agreement or otherwise, and the amounts available to
the Company or any Subsidiary for such withholding are insufficient, it shall be
a condition to the receipt of such payment or the realization of such benefit
that Optionee or such other person make arrangements satisfactory to the Company
or any Subsidiary for payment of the balance of such taxes required to be
withheld. The Company or any Subsidiary may elect to have such withholding
obligation satisfied by having Optionee surrender to the Company or any
Subsidiary a portion of the Shares that is issued or transferred to Optionee
upon the exercise of an Option (but only to the extent of the minimum
withholding required by law), and the Shares so surrendered by Optionee shall be
credited against any such withholding obligation at the Fair Market Value of
such shares on the date of such surrender.
13. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Options shall not be
exercisable if the exercise thereof would result in a violation of any such law.
14. Adjustments. In the event of any stock split, reverse stock split, share
dividend, merger, consolidation or other event after the Effective Date that
makes an equitable adjustment appropriate, the Board shall make such
substitution or adjustment (including cash payments) in the number of Shares
covered by the Options, in the Option Price applicable to such Options, and in
the kind of shares covered thereby and/or such other equitable substitution or
adjustments as it determines in good faith to be equitable. In addition to, and
notwithstanding the foregoing, the Option Price shall be adjusted downward (to
the extent practicable without causing adverse tax consequences to Optionee) for
any dividends paid to the Sponsors after the Effective Date. In connection with
a Change of Control, such substitutions and adjustments may include, without
limitation, canceling any and all Options in exchange for cash payments equal to
the excess, if any, of the value of the consideration paid to a shareholder of a
Share over the Option Price per Share subject to such Option in connection with
such an adjustment event.
15. Relation to Other Benefits. Any economic or other benefit to Optionee under
this Agreement shall not be taken into account in determining any benefits to
which Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.
16. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Optionee under
this Agreement without Optionee’s written consent.
17. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

 

 



--------------------------------------------------------------------------------



 



18. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan; provided, however, that in the event of any inconsistent provisions
between this Agreement and the Plan, this Agreement shall govern. The Board
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine (in good faith)
any questions which arise in connection with the Option or its exercise.
19. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Optionee, and the successors and assigns of the
Company.
20. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Delaware.
21. Prior Agreement; Employment Agreement. As of the date that the Optionee
countersigns this Agreement, this Agreement will supersede any and all prior
and/or contemporaneous agreements, either oral or in writing, between the
parties hereto, or between either or both of the parties hereto and the Company,
with respect to the subject matter hereof (other than the Employment Agreement
and its Exhibits). Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein or in
Sections 4(c) and 10(i) of the Employment Agreement, and that no prior and/or
contemporaneous agreement, statement or promise pertaining to the subject matter
hereof that is not contained in this Agreement (or Sections 4(c) and 10(i) of
the Employment Agreement) shall be valid or binding on either party. Sections 24
and 25 of the Employment Agreement shall be incorporated in full herein,
provided that any reference to “the Executive” shall be deemed to be a reference
to the Optionee and any reference to “this Agreement” shall be a reference to
this Agreement.
22. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.
23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



EXECUTION
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has executed this Agreement,
as of the day and year first above written.

            HealthMarkets, Inc.
      By:           Name:           Title:                 OPTIONEE      Name:
Kenneth Fasola     

 

 